DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that claim 17 recite(s) nominal apparatus limitations, in combination with product limitations encompassing those of claims 1 and 8. As such, there is presently no undo burden in examining these, technically, divergent statutory classes of invention. Should Applicants' amend these claims to include non-nominal apparatus, these newly added claims may be subject to restriction by original presentation. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claim 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ogoshi et al. (JP 2008/063199) (and/or alternatively in view of Dousita (US 2005/0214593)).
Regarding claims 1-3 and 5, Ogoshi discloses an ɛ-iron oxide powder having an average particle size of 5-200 nm [0027], and alumina, which would read upon claimed Al atom, in a surface layer portion [0026].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
Ogoshi discloses wherein the surface-modified iron-based oxide magnetic particle powder has a molar ratio M/Fe of x:(2-x) where 0≤x<1 (Abstract), providing M/Fe ratio of 0 to less than 0.5 (thus, about < 50 at.%, also [0024]), which overlaps the instantly claimed range of 4.0-9.5 at.%, wherein M represents a sum of Fe and the substituting metal element contained therein (see MPEP 2144.05I).  It would have been obvious to one of ordinary skill in the art to control the amount of Al to control the magnetic properties of the particle powder (Abstract and [0033]). 
Further, Ogoshi discloses the surface layer portion can be mostly removed, wherein some of the coating can be still be substantially present [0023-0024].  Ogoshi discloses a depiction that the surface layer portion is not completely uniform throughout the particle (Fig. 2), thereby would read upon the claimed uneven distribution of M atom.  
Or alternatively, Doushita discloses a ferromagnetic powder comprising a surface layer portion comprising Al and Y with an uneven distribution of Al and/or Y [0038-0039].

Regarding claim 4, Ogoshi discloses gallium atom [0018].
Regarding claim 6, Ogoshi discloses the claimed invention except that [it uses Al atom instead of Y atom.  Doushita shows that Y is an equivalent structure known in the art [0038]. Therefore, because these two materials were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute Al for Y in the invention of Ogoshi.  Substitution of equivalents requires no express motivation as long as the prior art recognizes the equivalency.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Grover Tank & Mfg. Co. Inc V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding claims 7-8, Ogoshi discloses that that the ɛ-iron oxide powder is a ferromagnetic powder for magnetic recording medium with the structure as claimed [0012 and 0071].  
Regarding claims 9-11, although Ogoshi discloses a magnetic recording medium, Ogoshi fails to explicitly disclose the layers as presently claimed.
Doushita discloses a magnetic recording medium comprising a nitrogen-containing polymer in a magnetic layer [0072-0075], a non-magnetic layer as claimed [0061-0063], and a back coating layer as claimed [0095].

Regarding claims 12-16, please see claims 1-6 set forth above.
Regarding claim 17, Ogoshi discloses a magnetic recording and reproducing device as claimed [0032].
Regarding claims 18-19, Ogoshi discloses a composition as claimed (claim 6).

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






Linda Chau
/L.N.C/Examiner, Art Unit 1785  

/Holly Rickman/Primary Examiner, Art Unit 1785